This memorandum opinion was not selected for publication in the New Mexico Appellate Reports.
     Please see Rule 12-405 NMRA for restrictions on the citation of unpublished memorandum
     opinions.   Please also note that this electronic memorandum opinion may contain
     computer-generated errors or other deviations from the official paper version filed by the Court of
     Appeals and does not include the filing date.

 1        IN THE COURT OF APPEALS OF THE STATE OF NEW MEXICO


 2 GAIL WELLKNOWN,

 3          Petitioner-Appellee,

 4 v.                                                                            NO. 33,184

 5 WALTER HOBBS,

 6          Respondent-Appellant.


 7 APPEAL FROM THE DISTRICT COURT OF SAN JUAN COUNTY
 8 Daylene A. Marsh, District Judge


 9 Gail Wellknown
10 Fruitland, NM

11 Pro Se Appellee

12 John V. Nilan, LLC
13 John V. Nilan
14 Albuquerque, NM

15 for Appellant


16                                 MEMORANDUM OPINION

17 KENNEDY, Chief Judge.
1   {1}   Summary affirmance was proposed for the reasons stated in the notice of

2 proposed summary disposition. No memorandum opposing summary affirmance has

3 been filed, and the time for doing so has expired.

4   {2}   AFFIRMED.

5   {3}   IT IS SO ORDERED.



6                                        ____________________________________
7                                        RODERICK T. KENNEDY, Chief Judge


8 WE CONCUR:



 9 ___________________________
10 LINDA M. VANZI, Judge



11 ___________________________
12 M. MONICA ZAMORA, Judge




                                            2